O’Neall, J.
concurred.
Note, by the Court. We have no evidence as to the nature or extent of what is supposed to be additional labor and trouble in collecting the poor tax on the Neck, and it may be that there is something in it which has not come to the view of the court. If it be true that the Collector performs a duty which the Commissioners would be obliged to do by an agent, then of course it would be the subject of contract between them, or of compensation upon a quantum valebat, of which the defendant will have the benefit on the new trial.